             Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.1 Page 1 of 21
AO 10§,(ltev 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT Co RT                                               AUG 16 2019
                                                                     for the
                                                         Southern District of California               CLlHK US l)IS I HIC I COUH f
                                                                                                    SOUl H!::RN DIS TR IC I 01- CA LII-ORNIA
                                                                                                    BY                             D1-PUTY
              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )          Case No.
     Ten Target Devices Seized on March 29, 2019                        )
                 by U.S. Border Patrol                                  )
                                                                        )
                                                                                                    9 J3468
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 SEE ATTACHMENT A

located in the ___S_o_u_th_e_r_n _ _ District of _____C_a_l_ifo_ r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):

 SEE ATTACHMENT B

          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                          Offense Description
        8 U.S.C. § 1324                           Bringing in and Harboring Illegal Aliens



          The application is based on these facts:

        SEE AFFIDAVIT

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                               ~2                        Sf;_
                                                                            US   ~-\1,',P/,:'""''' ,;gnatu~
                                                                                      -HSI Special Agent Derek D. Nowak
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                 Judge's signature

City and state: San Diego, CA                                                  Honorable Allison H. Goddard, U.S. Magistrate Judge
                                                                                               Printed name and title
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.2 Page 2 of 21




 1                                             Attachment A
 2                                            Items to be Searched
 3 The items to be searched are as follows:
 4                             Black Motorola Cellular Phone
                               Model No. XT1650-02
 5                             Type M19AE
 6                             Seizure Number 2019255200009501-004
                               Seized from James Madison BOTHERAS II
 7
                               ("Target Device 1")
 8
                               Black and Red Pantech Cellular Phone
 9                             Model No. CDM8992WV
                               Serial No. 114000127803
10
                               Seizure Number 2019255200009501-003
11                             Seized from James Madison BOTHERAS II
                               ("Target Device 2")
12
                               Blue Cricket Cellular Phone
13
                               Model No. XT1921-2
14                             Type M377E4
                               IMEINo.352168101447869
15
                               Seizure Number 2019255200009501-005
16                             Seized from E.J.S.
                               ("Target Device 3")
17
                               White iPhone 7S Cellular Phone
18
                               Serial No. DNPTN0 1M6RY2
19                             IMEINo.353341073192883
                               Seizure Number 2019255200009501-006
20
                               Seized from E.J.S.
21                             ("Target Device 4")
22
                               Apple iPhone 6S Plus Cellular Phone
23                             Serial No. F2L Y3 7E6HFLX
24                             IMEINo.355727070939227
                               Seizure No. 2019255200009501-007
25                             Seized from E.J.S.
26                             ("Target Device 5")

27
28
                                                       1
     Affidavit in Support of Search Warrant
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.3 Page 3 of 21



                               Blue Motorola Cricket Cellular Phone
 1
                               Model No. XT1921-2
 2                             Type M37E4
                               IMEI No. 351840099752366
 3
                               Seizure No. 2019255200009501-008
 4                             Seized from E.J.S.
                               ("Target Device 6")
 5
 6                             Rose Gold (Bronze) Apple iPad Tablet
 7
                               Model No. A 1954
                               Serial No. 667WJ3Y4JMXJ
 8                             Seizure No. 2019255200009501-012
 9
                               Seized from E.J.S.
                               ("Target Device 7")
10
11                             Black LG Cricket Cellular Phone
                               Serial No. 711CYFT589259
12                             Seizure No. 2019255200009501-009
13                             Seized from Jose Sotelo-Ayala
                               ("Target Device 8")
14                             Grey Samsung Cellular Phone
15
                               Model No. SMJ327P
16                             HEXNo.35251008864858
17                             Seizure No. 2019255200009501-010
                               Seized from Mario Suchite-Perez
18                             ("Target Device 9")
19
                               White Samsung Cellular Phone
20                             Serial No. R28H52PHMST
21                             IMEINo.358316074957430
                               Seizure No. 2019255200009501-011
22                             Seized from Juan Lozano-Garcia
23                             ("Target Device 10")

24           The Target Devices are currently in the possession of the Department of Homeland
25 Security and are presently stored at 880 Front Street, San Diego, CA 92154.
26
27
28
                                                   2
     Affidavit in Support of Search Warrant
        Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.4 Page 4 of 21



 1                                      Attachment B
 2                                      Items to be Seized
 3         Authorization to search the cellular/mobile telephones and tablet described in
 4 Attachment A (the "Target Devices") includes the search of disks, memory cards, deleted
 5 data, remnant data, slack space, and temporary or permanent files contained on or in the
 6 cellular/mobile telephones and tablet for evidence described below. The seizure and search
 7 of the cellular/mobile telephones and tablet shall follow the search methodology described
 8 in the affidavit submitted in support of the warrant.
 9         The evidence to be seized from the cellular/mobile telephones and tablet will be
10 electronic records, communications, and data such as emails, text messages, chats and chat
11   logs from various third-party applications, photographs, audio files, videos, and location
12 data, from January 29, 2019 up to and including March 30, 2019:
13          a. tending to indicate efforts to smuggle illegal aliens into the United States from
14             Mexico, and transport them within the United States;
15          b. tending to identify accounts, facilities, storage devices, and/or services-such as
16             email addresses, IP addresses, and phone numbers-used to facilitate the
17             aforementioned smuggling efforts;
18          c. tending to identify co-conspirators, criminal associates, or others involved in
19             smuggling aliens from Mexico into the United States and within the United
20             States;
21          d. tending to identify travel to or presence at locations involved in the smuggling of
22             aliens from Mexico into the United States and within the United States;
23          e. tending to identify the movement of proceeds associated with the smuggling of
24             aliens from Mexico into the United States;
25          f. tending to identify the user of, or persons with control over or access to, the
26             Target Devices; and/or
27
28
          Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.5 Page 5 of 21



 1            g. tending to place in context, identify the creator or recipient of, or establish the
 2                 time of creation or receipt of communications, records, or data involved in the
 3                 activities described above,
 4 which are evidence of violations of Title 8, United States Code, Section 1324.
 5
 6

 7

 8
 9

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
     Affidavit in Support of Search Warrant
       Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.6 Page 6 of 21



 1                AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2        I, Derek D. Nowak, having been duly sworn, do hereby state that the following is true
 3 to my knowledge and belief:
 4                                     INTRODUCTION
 5        1.    I make this affidavit in support of an application for a warrant to search the
 6 following electronic devices, as further described in Attachment A (collectively the
 7 "Target Devices"), and seize evidence of violations of federal law, namely
 8 8 U.S.C. § 1324, as further described in Attachment B:
 9                    Black Motorola Cellular Phone
                      Model No. XTl 650-02
10                    Type M19AE
11                    Seizure Number 2019255200009501-004
                      Seized from James Madison Botheras II
12                    ("Target Device 1")
13
                      Black and Red Pantech Cellular Phone
14                    Model No. CDM8992WV
                      Serial No. 114000127803
15
                      Seizure Number 2019255200009501-003
16                    Seized from James Madison Botheras II
                      ("Target Device 2")
17
                      Blue Cricket Cellular Phone
18
                      Model No. XT1921-2
19                    Type M377E4
                      IMEINo.352168101447869
20
                      Seizure Number 2019255200009501-005
21                    Seized from E.J.S.
                      ("Target Device 3")
22
                       White iPhone Cellular Phone
23
                       Serial No. DNPTN01M6RY2
24                     IMEINo.353341073192883
                       Seizure Number 2019255200009501-006
25
                       Seized from E.J.S.
26                     ("Target Device 4")
27
28
          Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.7 Page 7 of 21


                               Apple iPhone 6S Plus Cellular Phone
 1
                               Serial No. F2LY37E6HFLX
 2                             IMEINo.355727070939227
                               Seizure No. 2019255200009501-007
 3
                               Seized from E.J.S.
 4                             ("Target Device 5")
 5
                               Blue Motorola Cricket Cellular Phone
 6                             Model No. XT1921-2
                               Type M37E4
 7
                               IMEINo.351840099752366
 8                             Seizure No. 2019255200009501-008
 9
                               Seized from E.J.S.
                               ("Target Device 6")
10
11
                               Rose Gold (Bronze) Apple iPad Tablet
                               Model No. Al 954
12                             Serial No. 667WJ3Y4JMXJ
13                             Seizure No. 2019255200009501-012
                               Seized from E.J.S.
14                             ("Target Device 7")
15
                               Black LG Cricket Cellular Phone
16                             Serial No. 711CYFT589259
17                             Seizure No. 2019255200009501-009
                               Seized from Jose Sotelo-Ayala
18                             ("Target Device 8")
19
                               Grey Samsung Cellular Phone
20                             Model No. SMJ327P
21                             HEXNo.35251008864858
                               Seizure No. 2019255200009501-010
22                             Seized from Mario Suchite-Perez
23                             ("Target Device 9")

24                             White Samsung Cellular Phone
25                             Serial No. R28H52PHMST
                               IMEINo.358316074957430
26                             Seizure No. 2019255200009501-011
27                             Seized from Juan Lozano-Garcia
                               ("Target Device 10")
28
                                                     2
     Affidavit in Support of Search Warrant
          Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.8 Page 8 of 21



 1 This search supports an investigation and prosecution of James Madison BOTHERAS II,
 2 who is presently charged with transportation of illegal aliens, in violation of
 3 8 U.S.C. § 1324. A factual explanation supporting probable cause follows.
 4           2.       As discussed in more detail below, BOTHERAS was arrested on March 29,
 5 2019, when agents with the Department ofHomeland Security, United States Border Patrol
 6 ("USBP") stopped the black Ford Expedition (the "Expedition") he was driving and
 7 discovered four aliens who were illegally present in the United States. The Target Devices
 8 were seized from BOTHERAS, an individual identified as E.J.S. (who was a passenger in
 9 the Expedition but was not charged), three of the smuggled aliens, and the Expedition. The
1O Target Devices are currently in the possession of USBP and are presently stored at 880
11 Front Street, San Diego, California 92101.
12           3.       Based on the information below, there is probable cause to believe that
13 searches of the Target Devices will produce evidence of the aforementioned crime, as
14 more particularly described in Attachment B.
15           4.       Because this affidavit is being submitted for the limited purpose of
16 establishing probable cause to obtain a search warrant, it does not contain all of the
17 information known to investigators about this investigation. It contains only those facts
18 believed to be necessary to establish probable cause. In addition, information contained in
19 this affidavit is based upon reviews of official reports and records, conversations with other
20 investigators experienced in the area of alien-smuggling investigations, and my personal
21   observations and knowledge. When the contents of documents or statements of others are
22 reported herein, they are reported in substance and in part unless otherwise indicated.
23                                        TRAINING AND EXPERIENCE
24           5.       I am a Border Patrol Agent with USBP and have been since September 5,
25 2011. To become a Border Patrol Agent (a "BP A"), I completed the United States Border
26 Patrol Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico.
27 As part of this training, I attended criminal investigation training that included course
28
                                                   3
     Affidavit in Support of Search Warrant
          Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.9 Page 9 of 21



 1 studies in, among other things, criminal law, constitutional law, search and seizures, and
 2 courtroom procedure.
 3           6.       As a U.S. Border Patrol Agent, I am a Federal Law Enforcement Officer
 4 within the meaning of Rule 41 of the Federal Rules of Criminal Procedure, that is, a
 5 government agent engaged in the enforcement of the criminal laws of the United States,
 6 and thereby authorized to request issuance of federal search and seizure warrants. As a
 7 BP A, my responsibilities include the investigation of possible violations of Immigration
 8 and Nationality laws (Title 8, United States Code), including alien smuggling in violation
 9 of Title 8, United States Code, Section 1324, and related offenses.
1O           7.       My work as a BP A includes investigations related to unlawful aliens and alien
11 smuggling. In the course of my duties, I have worked as the case agent conducting specific
12 alien smuggling and illegal entry investigations. During my assignments, I have
13 participated in interviews of defendants and witnesses relative to their illegal entry and
14 alien smuggling. Through my observations and these interviews, I have gained a working
15 knowledge and insight into the operational habits of unlawful aliens and alien smugglers,
16 with particular emphasis on those who attempt to illegally enter, transport, harbor, or
17 smuggle unlawful aliens into the United States from Mexico.
18           8.       Through the course of my training, investigations, work experience, and
19 conversations with other law enforcement personnel, I am aware that it is a common
20 practice for alien smugglers to work in concert with other individuals, and they do so by
21 utilizing cellular telephones, pagers, and portable radios to maintain communications with
22 co-conspirators in order to further their criminal activities. As an agent with the USBP, I
23 am aware from my participation in alien smuggling cases that telephones are often used by
24 load drivers to communicate with smugglers. Typically, load drivers transporting aliens
25 within the United States are in telephonic contact with co-conspirators immediately prior
26 to and following the entry of unlawful aliens into a load vehicle, at which time they receive
27 instructions on where and when to pick up the unlawful aliens and where to deliver them.

28
                                                    4
     Affidavit in Support of Search Warrant
        Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.10 Page 10 of 21



 1           9.       Based upon my training and experience as a Border Patrol Agent, and my
 2 consultations with law enforcement officers experienced in smuggling investigations, and
 3 all the facts and opinions set forth in this affidavit, I further submit the following:
 4                    a.       Smugglers use cellular telephones because the devices are mobile
 5   and provide instant access to telephone calls, texts, internet, application-based
 6 communications platforms, and voice messages;
 7                    b.       Smugglers use cellular telephones because they are able to actively
 8 monitor the progress of the smuggled aliens while in transit;
 9                    c.       Smugglers and their accomplices use cellular telephones because the
10 phones help them arrange for delivery at predetermined locations and monitor / plan for
11   arrival times;
12                    d.       Smugglers use cellular telephones to synchronize drop off and pick up
13 times of aliens;
14                    e.       Smugglers use cellular telephones to notify or warn accomplices about
15 law-enforcement activity, such as the presence and posture of marked and perceived
16 unmarked patrol vehicles, or the operational status of border checkpoints and border
17 crossings; and
18                    f.       The use of cellular telephones by smugglers tends to generate evidence
19 stored on the cellular telephones, including but not limited to emails, text messages,
20 application-based communications, photographs, audio files, call logs, address book
21   entries, IP addresses, social network data, and location data.
22           10.      Subscriber Identity Module ("SIM") Cards, also known as subscriber identity
23 modules, are smart cards that store data for cellular telephone subscribers. Such data
24 includes user identity, location and phone number, network authorization data, personal
25 security keys, contact lists and stored text messages. Much of the evidence generated by a
26 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
27 been utilized in connection with that telephone.
28           11.      Tablets, which are also mobile devices, have many, if not more, of the same
                                                      5
     Affidavit in Support of Search Warrant
        Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.11 Page 11 of 21



 1 features as cellular telephones, and so are attractive to smuggling organizations for the
 2 same reasons that cellular telephones are. Tablets too are mobile and provide instant access
 3 to texts, internet, application-based communications platforms (e.g., WhatsApp), and, for
 4 many models, telephone calls and voice messages.
 5                              FACTS IN SUPPORT OF PROBABLE CAUSE
 6           12.      According to a report prepared by BPA Jonathan Morales, at about 12:12p.m.
 7 on March 29, 2019, BPAs were advised via the service radio to look out for a black Ford
 8 Expedition, with California License Plate 6TNS308 (later determined to be the
 9 Expedition), traveling east on Interstate 8 from In-Ko-Pah, California. The Expedition was
1O suspected of transporting illegal aliens. I am aware that this general area is close to the
11 international border, and is one where illegal aliens are picked up by people transporting
12 them in cars.
13           13.      Per his report, at about 12:35 p.m., BPA Morales saw an Expedition, matching
14 the description provided via the service radio, near a rest stop by Drew Road. BP A Morales
15 saw several adult passengers, some sitting on the floor instead of in seats, and with their
16 backs against the doors due to the lack of room. From my training and experience, I know
17 that this is a common indication of illegal aliens getting transported-such aliens often
18 cross the border in groups and need to fit into pick-up cars, even when there is not enough
19 room for each alien to sit comfortably.
20           14.      Per his report, BPA Morales confirmed that the license plate on the car he was
21 looking at matched the information he had received over the service radio. Having
22 confirmed that he was looking at the Expedition, he turned on his patrol vehicle's lights
23 and siren to pull it over and conduct an immigration inspection. The driver of the
24 expedition-later identified as BOTHERAS-pulled over on the side of Interstate 8, east
25 of Forrester Road. BPA Morales approached the driver's side door, and identified himself
26 as a Border Patrol Agent. BP A Morales told BOTHERAS to put the Expedition in "Park"
27 and roll down the back windows so that he could conduct an immigration inspection of the
28 adults in the back. In response, BOTHERAS said, "I didn't do anything, man! I just picked
                                                    6
     Affidavit in Support of Search Warrant
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.12 Page 12 of 21



 1 them up from the side of the road."
 2           15.      Per his report, BPA Morales then informed BOTHERAS that he was being
 3 placed under arrest for alien smuggling. Around this time, BP A Acevedo also arrived and
 4 helped BP A Morales. Per BP A Morales's report, BOTHERAS got out of the Expedition
 5 and resisted the BP As' efforts to arrest him, but ultimately was subdued. 1 After subduing
 6 and arresting BOTHERAS, the BP As were able to conduct an inspection of the other adults
 7 in the vehicle. Four adults in the back of the car-Ivan Lozano-Garcia, Sergio Baltazar
 8 Sandoval-Arismendi, Mario Agusto Suchite-Perez, and Jose Felipe Antonio Sotelo-
 9 Ayala-were citizens of a country other than the United States, and lacked permission to
1O enter the United States. They too were placed under arrest. The woman in the front
11 passenger seat of the car, E.J.S., was arrested initially but not charged.
12           16.      Per the recording of his post-arrest interview, BP A Carlos Reynosa advised
13 BOTHERAS of his Miranda rights, witnessed by BP A Wilberto Bueno, which
14 BOTHERAS waived. In summary and as noted in BPA Morales's report, BOTHERAS
15 said that a couple of weeks before this event, he had responded to an advertisement on
16 Craigslist offering transportation work. The first time he did this work, he had picked up
17 and dropped off three people in Commerce, California. He received $500 per person for
18 that job. The night prior to his arrest in this case, BOTHERAS received a call from the
19 same person, offering him another job; he was to pick up four people on private property
20 near Interstate 8 and deliver them to a Denny's parking lot in El Centro, California.
21 BOTHERAS had driven to the pick-up location, picked up the four people found in the
22 Expedition, and began driving towards El Centro before he was stopped.
23           17.      Per the recording of her post-arrest interview, BPA Bueno advised E.J.S. of
24
     1
25   I am aware from BPA Morales's report and from the depositions of Lozano, Sotelo,
   Suchite, and E.J.S. that BPA Morales and BPA Acevedo engaged physically with
26 BOTHERAS, that BOTHERAS's dog jumped out of the Expedition in the midst of the
27 engagement, and that one of the BP As ended up shooting the dog. I do not believe this
   information bears on probable cause, but I note it to inform the Court of the surrounding
28 circumstances.
                                                   7
     Affidavit in Support of Search Warrant
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.13 Page 13 of 21



 1 her Miranda rights, which BPA Reynosa witnessed, and which E.J.s·. waived. In summary,
 2 and as noted in BPA Morales's report, E.J.S. said that she and BOTHERAS had been in
 3 his Expedition, driving from the Viejas Casino, in San Diego, to visit a family member in
 4 Indio. E.J.S. fell asleep during the drive and woke up to see four people in the back of the
 5 Expedition, and she saw and heard the patrol vehicle's lights and sirens. E.J.S. also
 6 appeared to give consent to search the tablet (i.e., Target Device 7) and each of her phones
 7 except for one, which I believe is Target Device 4 based on her description of it as a newer
 8 iPhone. (In an abundance of caution, and because I cannot say with certainty which Target
 9 Devices E.J.S. gave consent to search.) Per the supplemental report of BPA Jerami
1O Cheatwood, E.J.S. also said, in a call to BPA Cheatwood after her interview, that she had
11 recorded at least part of the encounter with Border Patrol on one of her phones.
12           18.      Ivan Lozano-Garcia was one of the four aliens found in the Expedition. Per
13 BP A Morales's report, Lozano told investigators that he is a Mexican citizen and national,
14 and that he had crossed the border fence with three other people on March 28, 2019 (the
15 day before the arrests in this case). He was to pay $4,000 to be smuggled into the United
16 States. Lozano said another member of the foursome had made a phone call, and that the
17 "smuggler" had instructed the group to get into a dark blue Expedition. The foursome then
18 got into an Expedition and Lozano hid in the back storage area, covering himself with
19 clothes. The Expedition stopped for gas after the foursome got in, and was stopped by the
20 side of the road several minutes later. Lozano also identified BOTHERAS in a "six-pack"
21 photographic lineup as the driver of the Expedition.
22           19.      Subsequently, Lozano gave a material-witness deposition; in summary, he
23 said the following. Lozano said that he traveled to Tijuana on March 24, 2019, and called
24 a contact in the United States who was helping him make arrangements to cross. (In his
25 deposition, Lozano said he was to pay $8,000 to cross.) Lozano's contact put him in touch
26 with "Mario," whom Lozano was apprehended with later (i.e., Suchite). This contact put
27 Lozano and Suchite in touch with a "coyote," a term I know from my training and
28 experience refers to a person who smuggles people over the border. On March 25, the
                                                   8
     Affidavit in Support of Search Warrant
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.14 Page 14 of 21



 1 coyote called Lozano and Suchite, and instructed them to travel to Tecate, Mexico. On the
 2 bus from Tijuana to Tecate, Lozano and Suchite met Sandoval and Sotelo. Once the four
 3 arrived in Tecate, they got into a taxi and were driven to a drop-off location, from where
 4 they began walking towards the border. After entering the United States and traveling
 5 north, Sandoval made calls with his phone, and then with Lozano's phone, to the "coyote."
 6 Lozano later received a call and was told that a truck would soon be arriving. It appears
 7 that after this, Lozano's phone began to die, so he put his SIM card into Suchite's phone,
 8 and Suchite then received a call explaining that the pickup was going to arrive soon. The
 9 group was picked up, and soon after apprehended. Lozano identified a picture of
1O BOTHERAS as the driver of the "truck" that he was in when apprehended.
11           20.      Mario Agusto Suchite-Perez was one of the four aliens found in the
12 Expedition. Per BPA Morales's report, Suchite told investigators that he is a Guatemalan
13 citizen and national, and that he had crossed the border fence with three other people on
14 March 28, with the help of a foot-guide. He was to pay $8,000 to be smuggled into the
15 United States. Sandoval said that the foursome had been led by a foot-guide; before the
16 foot-guide left the group, he contacted a smuggler, and the smuggler instructed the
17 foursome to get into a black Expedition. The foursome got into the Expedition and Suchite
18 sat in the back seat. The Expedition drove to a gas station for gas, and was pulled over soon
19 after leaving the gas station. Sandoval also identified BOTHERAS in a "six-pack"
20 photographic lineup as the driver of the Expedition.
21           21.      Subsequently, Suchite gave a material-witness deposition; in summary, he
22 said the following. Suchite said he had traveled from Guatemala to Tijuana, and made
23 arrangements to enter the United States in Tijuana. Suchite received a phone number to
24 call once he arrived in Tijuana, from a friend who was already in the United States, for a
25 person who could help Suchite cross the border. When Suchite spoke to the contact on the
26 phone, the contact told Suchite it would cost $8,000 to cross. After the call, Suchite traveled
27 from Tijuana to Tecate, with the three other people he was apprehended with (i.e., Lozano,
28 Sandoval, and Sotelo). In Tecate, the four met a taxi, with a driver and a guide. The four
                                                  9
     Affidavit in Support of Search Warrant
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.15 Page 15 of 21



 1 got into the taxi and were driven to a remote area, where they got out with the guide. The
 2 four walked north with the guide, crossing the border and walking north in the United
 3 States. After walking north in the United States, they reached the point where they would
 4 be picked up. The guide made a phone call at that point, and the four people waited. The
 5 next day, the "truck" arrived to pick them up, and they got in. Shortly after, the group was
 6 apprehended. Suchite identified a picture of BOTHERAS as the driver of the "truck" that
 7 picked them up.
 8           22.      Sergio Baltazar Sandoval-Arismendi was one of the four aliens found in the
 9 Expedition. Per BPA Morales's report, Sandoval told investigators that he is a Mexican
1O citizen and national, and that he had crossed the border fence with three other people at
11   about 7:00 p.m. on March 28. His family member was to pay $7,000 for Sandoval to be
12 smuggled into the United States. Sandoval said that the foursome had been led by a foot-
13 guide; before the foot-guide left the group, he contacted a smuggler, and the smuggler
14 instructed the foursome to get into an Expedition. The foursome got into the Expedition
15 and Sandoval sat in the back seat. The Expedition drove to a gas station for gas, and was
16 pulled over ten to fifteen minutes after leaving the gas station. Sandoval also identified
17 BOTHERAS in a "six-pack" photographic lineup as the driver of the Expedition.
18           23.      Subsequently, Sandoval gave a material-witness deposition; in summary, he
19 said the following. Sandoval said that he made plans to cross the border with his cousin,
20 Sotelo. Sotelo got a phone number for a person in Tijuana who was going to "cross" the
21   two of them. When the two arrived in Tijuana, they spoke with this person on the phone,
22 and understood that they would have to pay $7,000 to be "crossed" over the border. This
23 person, "El Pelon," told the two to travel from Tijuana to Tecate. Sandoval and Sotelo
24 traveled to Tecate; when they arrived, El Pelon called and told them the guide was waiting
25 for them. The two met with a driver of a taxi, who had a guide with him; Sandoval and
26 Sotelo called "El Pelon" to confirm they were the ones being picked up. The two got into
27 a taxi, along with Lozano and Suchite, and drove for about an hour. From there, the four
28 got out of the taxi, along with the guide. The five began walking north, and they entered
                                                  10
     Affidavit in Support of Search Warrant
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.16 Page 16 of 21



 1 the United States. They continued walking north until they arrived at a location where the
 2 foursome would be picked up; at that point, the guide left. Before leaving, the guide
 3 provided a phone number to one of Sandoval's traveling companions. Sandoval thought
 4 Lozano got calls at first, but then Suchite received them. The four were told a black
 5 Expedition would show up for them. Subsequently, an Expedition arrived and the group
 6 got in; they were apprehended shortly after that. Sandoval could not identify the driver of
 7 the Expedition during the deposition.
 8           24.      Jose Felipe Antonio Sotelo-Ayala was one of the four aliens found in the
 9 Expedition. Per BP A Morales's report, Sotelo told investigators that he is a Mexican citizen
1O and national and that he had crossed the border fence with three other people on March 28.
11 His brother was to pay $7,000 for Sotelo to be smuggled into the United States. Sotelo said
12 that the foursome had been led by a foot-guide; before the foot-guide left the group, he
13 contacted a smuggler, and the smuggler instructed the foursome to get into a black
14 Expedition. The foursome got into the Expedition and Sotelo sat in the back seat. The
15 Expedition drove to a gas station for gas, and was pulled over ten to fifteen minutes after
16 leaving the gas station. Sotelo also identified BOTHERAS in a "six-pack" photographic
17 lineup as the driver of the Expedition.
18           25.      Subsequently, Sotelo gave a material-witness deposition; in summary, he said
19 the following. Sotelo said that the week before his apprehension, he made arrangements
20 with a family member, who is in the United States, for Sotelo to be brought over the border.
21   Sotelo traveled to Tijuana, where he rented a hotel room with Sandoval. While in Tijuana,
22 Sandoval spoke on the phone with someone and then told Sotelo the plan. The first step
23 was for the two of them to travel to Tecate, by bus. On the bus, the two of them met Lozano
24 and Suchite. When the four got to Tecate, they got into a taxi, and were driven for about
25 an hour. The four got out of the taxi and began walking north, led by Lozano. The four
26 walked into the United States, and continued north until they reached the place where they
27 were to be picked up. When the four reached this place, they had to make a call to let
28 someone know they were there. When they arrived, Suchite made a phone call, and
                                                   11
     Affidavit in Support of Search Warrant
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.17 Page 17 of 21



 1 appeared to be guiding someone who was involved in arranging the pick-up. Subsequently,
 2 the four were picked up by a black Expedition, and were apprehended shortly after that.
 3 Sotelo identified a picture of BOTHERAS as the driver of the Expedition during the
 4 deposition.
 5           26.      Based upon my experience, my training, and my consultation with other
 6 investigators who have experience investigating alien smuggling near the border, I
 7 understand that smugglers will seek to smuggle aliens from Mexico into the United States
 8 in a coordinated way. Smugglers will bring aliens over the border in remote areas far from
 9 the Ports of Entry, and then coordinate picking up those aliens in "load cars" that can
1O quickly transport them to areas farther from the border. These "load cars" will often bring
11 such aliens to a location for a hand-off to another person, who will drive the aliens to
12 another location, such as a motel or a house, for the aliens to await the next step in
13 smuggling them to locations in the interior of the United States.
14           27.      Given the facts surrounding the arrests of BOTHERAS, E.J.S., Lozano,
15 Sandoval, Suchite, and Sotelo, and based upon my experience and training, as well as
16 consultation with other law enforcement officers experienced in smuggling investigations,
17 I submit that there is probable cause to believe that information relevant to the smuggling
18 activities ofBOTHERAS and others will be found in the Target Devices. Such evidence,
19 which could be in the form of communications, records, data (including but not limited to
20 emails, text messages, other social messaging applications), photographs, audio files,
21 videos, or location data:
22                    a.       tending to indicate efforts to smuggle illegal aliens into the United
23 States from Mexico, and transport them within the United States;
24                    b.       tending to identify accounts, facilities, storage devices, and/or
25 services-such as email addresses, IP addresses, and phone numbers-used to facilitate the
26 aforementioned smuggling efforts;
27
28
                                                     12
     Affidavit in Support of Search Warrant
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.18 Page 18 of 21



 1                    C.       tending to identify co-conspirators, criminal associates, or others
 2 involved in smuggling aliens from Mexico into the United States and within the United
 3 States;
 4                    d.       tending to identify travel to or presence at locations involved in the
 5 smuggling of aliens from Mexico into the United States and within the United States;
 6                    e.       tending to identify the movement of proceeds associated with the
 7 smuggling of aliens from Mexico into the United States;
 8                    f.       tending to identify the user of, or persons with control over or access
 9 to, the Target Devices; and/or
10                    g.       tending to place in context, identify the creator or recipient of, or
11   establish the time of creation or receipt of communications, records, or data involved in the
12 activities described above.
13           28.      More specifically, I note that probable cause exists to search the noted Target
14 Devices on the more particular bases:
15                 • Per the evidence-custody receipts prepared in this matter, Target Devices 1
16                    and 2 were seized from BOTHERAS. BOTHERAS was observed driving
17                    Lozano, Sandoval, Suchite, and Sotelo, said he had found the "transportation"
18                    job on Craigslist, admitted that he had picked up the four noted aliens, and
19                    admitted that he had been hired to pick people up near the border and transport
20                    them.
21                 • Per the evidence-custody receipts prepared in this matter, Target Devices 3
22                    through 7 were seized from E.J.S., who was traveling with BOTHERAS in
23                    the Expedition when he picked up the four noted aliens and described herself
24                    as BOTHERAS's girlfriend. E.J.S. told investigators that she filmed the
25                    encounter between BOTHERAS and Border Patrol on one of her phones,
26                    though it is not clear which.
27                 • Per the evidence-custody receipts prepared in this matter, Target Device 8
28                    was seized from Sotelo. Sotelo admitted that he was arranging to be smuggled
                                                      13
     Affidavit in Support of Search Warrant
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.19 Page 19 of 21



 1                    into the United States. Sotelo' s testimony does not specifically show that he
 2                    used a phone, but it can be inferred from his testimony that he spoke with a
 3                    person in the United States about his plans to cross the border, which naturally
 4                    could have required the use of a phone.
 5                 • Per the evidence-custody receipts prepared in this matter, Target Device 9
 6                    was seized from Suchite. Suchite admitted that he was arranging to be
 7                    smuggled into the United States, and his testimony demonstrates that he used
 8                    a phone in making his arrangements.
 9                 • Per the evidence-custody receipts prepared in this matter, Target Device 10
10                    was seized from Lozano. Lozano admitted that he was arranging to be
11                    smuggled into the United States, and his testimony demonstrates that he used
12                    a phone in making his arrangements.
13           29.      Finally, I note that alien-smuggling conspiracies generally entail planning that
14 includes efforts to evade detection by law enforcement. In my professional training and
15 experience, I am aware alien-smuggling requires planning and coordination in the days and
16 weeks prior to the relevant smuggling event. Additionally, I am aware that co-conspirators
17 are often unaware of a subject's arrest and will continue to attempt to communicate with
18 the subject after the arrest to determine the whereabouts of their valuable cargo, particularly
19 in the hours following the arrest. Therefore, I believe that the appropriate date range for
20 the search of the Target Devices is from January 29, 2019 up to and including March 30,
21   2019 (i.e., the day after the events described in this affidavit).
22                                            METHODOLOGY
23           30.      It is not possible to determine, merely by knowing the model and serial number
24 of the Target Devices, the nature and types of services to which the devices are subscribed
25 and the nature of the data stored on the devices.
26           31.      Cellular devices-phones and tablets-today can be simple cellular telephones
27 and text message devices, can include cameras, can serve as personal digital assistants and
28 have functions such as calendars and full address books and can be mini-computers allowing
                                                     14
     Affidavit in Support of Search Warrant
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.20 Page 20 of 21



 1 for electronic mail services, web services and rudimentary word processing. An increasing
 2 number of cellular service providers now allow for their subscribers to access their devices
 3 over the internet and remotely destroy all of the data contained on the devices. For that
 4 reason, the devices may only be powered in a secure environment or, if possible, started in
 5 "flight mode" which disables access to the network. Unlike typical computers, many
 6 cellular telephones and tablets do not have hard drives or hard-drive equivalents and store
 7 information in volatile memory within the devices or in memory cards inserted into the
 8 devices.
 9           32.      Current technology provides some solutions for acquiring some of the data
10 stored in some cellular telephone models, and some tablets, using forensic hardware and
11   software. Even if some of the stored information on the devices may be acquired
12 forensically, not all of the data subject to seizure may be so acquired. For devices that are
13 not subject to forensic data acquisition or that have potentially relevant data stored that is
14 not subject to such acquisition, the examiner must inspect the device manually and record
15 the process and the results using digital photography. This process is time and labor
16 intensive and may take weeks or longer.
17           33.      Following the issuance of this warrant, I will collect the Target Devices and
18 subject them to analysis. All forensic analysis of the data contained within the Target
19 Devices and any associated memory cards will employ search protocols directed
20 exclusively to the identification and extraction of data within the scope of this warrant.
21           34.      Based on the foregoing, identifying and extracting data subject to seizure
22 pursuant to these warrants may require a range of data analysis techniques, including
23 manual review, and, consequently, may take weeks or months. The personnel conducting
24 the identification and extraction of data will complete the analysis within 90 days, absent
25 further application to this court.
26                          PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
27           35.      Law enforcement has not yet attempted to obtain the evidence sought by this
28 warrant.
                                                   15
     Affidavit in Support of Search Warrant
         Case 3:19-mj-03468-AHG Document 1 Filed 08/16/19 PageID.21 Page 21 of 21



 1                                            CONCLUSION
 2           36.      Based on all of the facts and circumstances described above, I believe probable
 3 cause exists to conclude that evidence of alien-smuggling will be found on the Target
 4 Devices.

 5           3 7.     Because the Target Devices were promptly seized following the arrests of
 6 BOTHERAS, E.J.S., Lozano, Sandoval, Suchite, and Sotelo, there is probable cause to
 7 believe that evidence of the smuggling offense continues to exist on the Target Devices.
 8 As stated above, I believe that the date range for this search is from January 29, 2019, up to
 9 and including March 30, 2019.
10           38.      WHEREFORE, I request that the court issue a warrant authorizing Border
11 Patrol Agents and/or other federal and state law enforcement officers specially trained in
12 digital evidence recovery, to search the Target Devices, as described in Attachment A, and
13 seize the items listed in Attachment B, using the methodology described above.
14           I swear the foregoing is true and correct to the best of my knowledge and belief.
15
16
17
18
                                              ~ N!::-
                                                United States Border Patrol Agent
                                                Department of Homeland Security
19
   Subscribed and sworn to before me on
20 this I - +\.___ day of August, 2019.
21
22
23 THE HON. ALLISON H. GODDARD
24 United States Magistrate Judge

25
26
27
28
                                                    16
     Affidavit in Support of Search Warrant
